Citation Nr: 1547417	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-19 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2. Entitlement to service connection for bilateral foot disabilities. 

3. Entitlement to service connection for bilateral knee disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to January 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record. 

The service connection claims for bilateral foot and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosed GERD has been present since active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD are satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The evidence shows that the Veteran's diagnosed GERD had its onset in active service and has continued through the present claim.  The Veteran reported a history of symptoms of frequent indigestion or heartburn at separation from active service in the November 2007 report of medical history.  In his September 2015 hearing testimony, the Veteran stated that his GERD symptoms began about two years into service and had progressively worsened since that time.  During service he took over the counter medication to manage his symptoms and did not seek medical attention, according to his testimony.  He stated that shortly after separation, he sought treatment for his symptoms at VA and was diagnosed with GERD at that time.  The Board notes that the Veteran's claim for GERD was submitted in April 2008, only a few months after separation, which further supports a finding of ongoing GERD symptoms since service.  A May 2008 VA examination report shows a current diagnosis of GERD.  The examiner characterized it as quiescent in the sense that the Veteran's symptoms were controlled by medication, but did not indicate that it had resolved. 

Accordingly, resolving reasonable doubt, all three service connection elements are satisfied.  The Veteran has a current diagnosis of GERD; the onset of GERD symptoms in service establishes the service incurrence element; and the presence of GERD beginning in service and continuing to the present claim, which shows that the GERD did not simply resolve and then recur, but instead has been a chronic condition ever since service, establishes the medical nexus element.  See Holton, 557 F.3d at 1366. 

In sum, service connection for GERD is granted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for gastroesophageal reflux disease (GERD) is granted.  


REMAND

The service connection claims for bilateral foot disabilities and bilateral knee disabilities must be remanded for further development to ensure they are afforded every due consideration, and to aid the Board in making an informed decision. 

Arrangements must be made for a new VA examination and opinion regarding the nature of the Veteran's bilateral foot and knee conditions and their relationship to service.  In the May 2008 VA examination report, the examiner diagnosed 
bilateral pes planus (flat feet), but did not provide an assessment as to whether this is a congenital or acquired condition.  The examiner also noted that the Veteran's knees exhibited pain, fatigue, weakness, lack of endurance, and incoordination on repetitive testing, but stated that "both knees are normal to exam."  The examiner did not reconcile the conclusion that examination of the knees was normal with the findings of increased symptoms on repetitive testing.  The fact that the Veteran has had bilateral knee pain during and since active service warrants further inquiry into whether he has current bilateral knee pathology.  

With regard to the Veteran's bilateral foot condition, VA regulation provides that in evaluating static foot deformities, it is essential to make an initial distinction between bilateral flatfoot as a congenital condition or as an acquired condition.  38 C.F.R. § 4.57 (2015).  Section 4.57 provides, in pertinent part, that in the acquired condition, depression of the longitudinal arch, or the degree of depression, is not the essential feature; rather, attention must be given to anatomical changes, as compared to normal, in the relationship of the foot and leg.  Further, the plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm and other evidence of pain and limited motion.  Id.  In the congenital condition, by contrast, there is depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness.  Id.  Flatfoot as a congenital abnormality is not a compensable disability under VA law.  Id. 

The VA examiner must thus assess whether the Veteran's flatfoot condition is a congenital abnormality or acquired condition and provide a complete explanation.  In making this assessment, the examiner must comment on the fact that the July 2002 entrance examination report shows that the Veteran's feet had normal arches on examination at the time of entrance into service.  Moreover, the Veteran has stated that his feet were normal when he entered service, as reflected in his September 2015 hearing testimony.  It was not until October 2005 that the Veteran was diagnosed with flat feet, which were also noted to have "excessive pronation," as shown in the service treatment records (STRs).  A December 2005 STR also notes an abnormal gait associated with the flatfoot condition.  Although the Veteran was diagnosed with a "congenital foot deformity" in the October 2005 STR, the examiner must make his or her own independent assessment as to its congenital nature in light of the above discussion. 

The AOJ should also make appropriate efforts to obtain any treatment records for the Veteran.  There are none in the file, and the Veteran stated at the September 2015 Board hearing that he has received treatment at VA since shortly after separation from service.  He also mentioned treatment from private providers.  On remand, the Veteran's VA treatment records must be added to the file.  The Veteran must also be given another opportunity to submit any relevant private treatment records or authorize VA to obtain these on his behalf. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran's VA treatment records from the VA San Diego Healthcare System and VA Greater Los Angeles Healthcare System dating from January 2008 forward, and/or from any other identified VA facility where he has received treatment, must be added to the claims file. 

2. Send a letter to the Veteran requesting him to identify any private treatment records pertaining to treatment for his knees and feet.  Make appropriate arrangements to obtain any private treatment records identified by the Veteran. 

3. Then, arrange for a VA examination to assess the nature of the Veteran's bilateral foot and knee conditions and their relationship to service.  The entire claims file must be made available to the examiner for review.  All indicated tests or studies must be performed and all pertinent clinical findings recorded in the examination report. 

The examiner must render an opinion as to whether the Veteran's bilateral pes planus is an acquired condition or a congenital abnormality, with a complete explanation.  In making this assessment, the examiner must address the fact that the Veteran's arches were evaluated as normal when he entered active service.  It was not until October 2005 that the Veteran was diagnosed with flat feet during service, which also exhibited "excessive pronation" and resulted in an abnormal gait. 

The examiner must also diagnose any current bilateral knee disorder and provide an opinion as to the likelihood that it is related to the knee pain reported in service.  If the examiner finds that the Veteran does not have current pathology of either knee, a complete explantation must be provided. 

The examiner's opinions must be supported by complete explanations. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


